237 Ga. 655 (1976)
229 S.E.2d 427
McCLENDON
v.
THE STATE.
31454.
Supreme Court of Georgia.
Submitted August 20, 1976.
Decided September 29, 1976.
Allison W. Davidson, for appellant.
E. Mullins Whisnant, District Attorney, Arthur K. Bolton, Attorney General, Isaac Byrd, Staff Assistant Attorney General, for appellee.
JORDAN, Justice.
Appellant and a co-defendant were jointly tried and convicted of murder and burglary. Appellant was sentenced to life for murder and 15 years for burglary to run concurrently.
1. Appellant was arrested on February 27, 1975, indicted on September 3, 1975 and put to trial on September 19, 1975. Absent a showing that the delay was purposeful, oppressive or prejudicial, the trial court did not err in refusing to dismiss the indictment on the ground that appellant was denied the right to a speedy trial. Hughes v. State, 228 Ga. 593 (187 SE2d 135) (1972).
2. The record shows that both appellant and his co-defendant made and signed statements which confessed their participation in the crimes. The general grounds are without merit.
3. Appellant contends that the trial court erred in admitting his signed statement into evidence. He was 14 years old at the time of his arrest. The trial court conducted an extensive Jackson-Denno hearing at which it appeared that the appellant (as well as his mother), was fully advised of his rights and that the statement was freely and voluntarily given. Although the appellant presented evidence conflicting that of the state's evidence, the trial judge resolved these issues in favor of admissibility. Pierce v. State, 235 Ga. 237 (219 SE2d 158) (1975); Johnson v. State, 233 Ga. 58 (209 SE2d 629) (1974).
Judgment affirmed. All the Justices concur.